Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.:

  DAVID HARRISON,

         Plaintiff,

  v.

  TAURUS ARMAS, S.A.,
  TAURUS INTERNATIONAL
  MANUFACTURING, INC., and
  TAURUS HOLDINGS, INC.,

         Defendants.

  ______________________________________________________________________________

                         COMPLAINT AND JURY DEMAND
  ______________________________________________________________________________

         Plaintiff David Harrison, by and through undersigned counsel, brings this Complaint and

  Jury Demand against Defendants Taurus Armas, S.A., Taurus International Manufacturing, Inc.,

  and Taurus Holdings, Inc. and states the following in support:

                                      NATURE OF ACTION

         Plaintiff David Harrison (“Harrison” or “Plaintiff”) purchased a defective firearm

  manufactured by Defendants Taurus Armas, S.A., Taurus International Manufacturing, Inc., and

  Taurus Holdings, Inc. (collectively “Taurus” or “Defendants”), which discharged unexpectedly

  without pulling the trigger, causing severe injuries to Plaintiff. Plaintiff brings this action for

  damages against Taurus for negligence, strict liability, breach of implied warranty, and the

  Colorado Consumer Protection Act.
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 2 of 14




                                                PARTIES

          1.      Plaintiff is a resident of Colorado who suffered injuries at his home caused by a

  Taurus PT 24/7 PRO DS 9mm handgun, Serial Number TCU71248 (hereinafter “Taurus Pistol”)

  purchased in Colorado, which had been manufactured by Taurus.

          2.      Defendant Taurus Armas, S.A., a Brazilian corporation with its principal place of

  business at Avenida Sao Borja, 2181 Predio A, Fazenda Sao Borja Sao Leopoldo, RS 93035-411

  Brazil, manufactured the Taurus Pistol and distributed the firearm to Colorado via Defendants

  Taurus International Manufacturing, Inc. and Taurus Holdings, Inc.

          3.      Defendant Taurus Armas, S.A. wholly owns Defendants Taurus International

  Manufacturing, Inc. and Taurus Holdings, Inc.

          4.      Defendant Taurus International Manufacturing, Inc. and Defendant Taurus

  Holdings, Inc. are citizens of Georgia and have a principal office located at 100 Taurus Way,

  Bainbridge, Georgia 39817.

          5.      Upon information and belief, Defendants are contractually bound by each other’s

  liabilities and are essentially the same defendant for the purposes of the allegations set forth herein.

                                    JURISDICTION AND VENUE

          6.      Subject matter jurisdiction is asserted pursuant to 28 U.S.C. § 1332(a) in that

  Plaintiff and Defendants are citizens of different states and the amount in controversy exceeds

  $75,000.00. This Court has supplemental jurisdiction over the state law claims asserted herein

  pursuant to 28 U.S.C. § 1367.

          7.      This Court has personal jurisdiction over Defendants pursuant to C.R.S. § 13-1-124

  because Defendants transact business and distribute their products in the State of Colorado,



                                                     2
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 3 of 14




  including having distrusted the Taurus Pistol. Defendant Taurus Armas, S.A. has had continuous

  and substantial business connections in the State of Colorado directly through its agents Taurus

  International Manufacturing, Inc. and Taurus Holdings, Inc.

         8.      Venue is proper pursuant to 28 U.S.C. §1391(b)(2), as the Defendants conduct

  business within this District and the acts alleged by Plaintiff occurred in this District.

                                     FACTUAL ALLEGATIONS

         9.      Plaintiff incorporates the preceding allegations by reference as if fully stated herein.

         10.     Forjas Taurus, S.A.,1 a small tool manufacturer, began production of firearms in

  Brazil in 1941. In 1968, Forjas Taurus, S.A. entered the U.S. firearms market and introduced U.S.

  consumers to its pistols.

         11.     In 1982, Forjas Taurus, S.A. created Taurus Holdings, Inc. in Miami, Florida to

  establish a distribution network for its pistols in the United States.

         12.     To increase its sales and boost its image, Taurus began offering a Lifetime Repair

  Policy in 1984 to instill confidence in consumers.

         13.     According to its webpage, Taurus is “proud to offer a variety of pistol models that

  reflect our unwavering commitment to product quality, innovation, craftsmanship and value.”

         14.     In or about 2013, Plaintiff purchased the Taurus Pistol.

         15.     The Taurus Pistol, as well as a number of other firearm models manufactured by

  Taurus, was designed, manufactured, and distributed with a defective firing pin block safety device

  that can discharge the firearm when the safety mechanism is engaged.



  1
   Upon information and belief, Defendant Taurus Armas, S.A. is now the firearms division of the
  manufacturing conglomerate Forjas Taurus, S.A.


                                                     3
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 4 of 14




            16.   Taurus knowingly designed, manufactured, and sold the defective Taurus Pistol

  purchased by Plaintiff.

            17.   Taurus knew of the defect in the Taurus Pistol well before Plaintiff made his

  purchase.

            18.   In or about September 2013, the Sao Paulo State Military Police in Brazil recalled

  all 98,000 of the .40 caliber S&W Taurus 24/7 DS Pistols issued to their personnel after

  discovering that the pistols could be discharged without the trigger being pulled.

            19.   Despite having knowledge of the defective safety mechanism, Taurus continued to

  market and sell these defective firearms to achieve profits at the expensive of public safety and

  Plaintiff’s safety.

            20.   On February 13, 2019, Plaintiff visited a shooting range where he fired his Taurus

  Pistol, as well as other firearms he owned.

            21.   Later that day, Plaintiff returned home, spoke with his wife, and went to the

  basement to clean his firearms before storing them. Plaintiff cleaned the Taurus Pistol last.

            22.   After cleaning the Taurus Pistol, Plaintiff attempted to place the loaded Taurus

  Pistol back into its typical storage place at his home. Plaintiff kept the Taurus Pistol loaded because

  it was a firearm that he used for home defense.

            23.   Plaintiff inserted the magazine and loaded a round into the chamber of the Taurus

  Pistol.

            24.   Plaintiff then initiated the safety mechanism on the Taurus Pistol, at which point it

  discharged, striking Plaintiff in his left hand.

            25.   The bullet traveled into Plaintiff’s wrist and did not create an exit wound.



                                                     4
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 5 of 14




         26.     The bullet ultimately lodged itself below Plaintiff’s left elbow.

         27.     Plaintiff began profusely bleeding and wrapped his arm in a towel.

         28.     Plaintiff’s wife drove him to a family health clinic in Elizabeth, Colorado, and once

  there the physician called an ambulance and took Plaintiff to a trauma center in Parker, Colorado.

         29.     Once at the trauma center, Plaintiff underwent surgery.

         30.     Plaintiff continues to suffer from his injuries, including limited use of his left hand.

                                    FIRST CAUSE OF ACTION
                                           Negligence

         31.     Plaintiff incorporates the preceding allegations by reference as if fully stated herein.

         32.     At all times relevant, Taurus was engaged in the business of designing,

  manufacturing, marketing, testing (or failing to adequately test), promoting, distributing, and

  selling firearms, including the Taurus Pistol.

         33.     Taurus owed a duty to use ordinary care in the design, manufacture, marketing,

  promotion, distribution, and sale of the Taurus Pistol.

         34.     At all times relevant, Taurus had a duty to design, manufacture, market, promote,

  distribute, and sell firearms, such that those products would not pose unnecessary risks of harm to

  consumers reasonably expected to use such products.

         35.     Taurus had a duty not to sell firearms to the public that were susceptible to the

  defective safety and unintended discharge while being used in their intended and foreseeable

  manner.

         36.     Taurus had a duty to design and manufacture its firearms, including the Taurus

  Pistol, such that it would not pose an unacceptable risk of safety failure and unintended discharge




                                                    5
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 6 of 14




  while being used in the manner in which Taurus marketed and sold it to be used and in a manner

  in which Taurus knew it would be used.

          37.     Taurus had a duty to either design out or guard against the risk of the safety failing

  during use.

          38.     Taurus had a duty to design out or guard against the risk of its firearms discharging

  unintentionally.

          39.     Taurus had a duty not to market its firearms to consumers when it had knowledge

  of the firearms’ hazards and risks because of the defect.

          40.     Taurus owed its customers such as the Plaintiff a duty to act as a reasonable

  corporation would so act under similar circumstances. This included conducting proper product

  safety research and proper safety testing prior to placing Taurus firearms into the stream of

  commerce. The Sao Paolo police recall, as well as the numerous other reports of unintended

  discharge of firearms, should have put Taurus on notice of a safety defect with its firearms,

  including the Taurus Pistol.

          41.     Taurus negligently designed, manufactured, marketed, distributed, fabricated,

  prepared, and sold the Taurus Pistol in that it failed to exercise reasonable care to prevent the

  Taurus Pistol from creating an unreasonable risk of harm to a person who might reasonably be

  expected to use the Taurus Pistol in an expected or reasonably foreseeable manner.

          42.     Taurus negligently designed, manufactured, marketed, promoted, processed,

  assembled, distributed, prepared, fabricated, and sold the Taurus Pistol and, in so doing, breached

  its duties set forth herein.




                                                    6
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 7 of 14




         43.      At all times herein relevant, and on or before February 13, 2019, Taurus, by and

  through its duly authorized agents, employees and/or servants, or representatives, breached the

  aforementioned duties through one or more of the following careless and negligent acts and/or

  omissions:

               a. Taurus carelessly and negligently marketed, promoted, assembled, processed,

         distributed, fabricated, sold and installed the Taurus Pistol, which posed the unreasonably

         and unacceptable risk of unintentional discharge while being used in its intended manner.

               b. Taurus sold firearms with an unreasonable risk of safety failure and unintended

         discharge that Taurus knew or should have known posed a risk of serious injury to users

         when used in an expected and intended manner.

               c. Taurus carelessly and negligently failed to design out or guard against the risk of

         the safety defect and unintended firearm discharge during use, even though Taurus knew

         or should have known that the Taurus Pistol posed the risk of catastrophically failing and

         discharging without pulling the trigger.

               d. Taurus carelessly and negligently failed to warn purchasers and foreseeable users

         such as the Plaintiff of the Taurus Pistol’s defective and otherwise known dangerous

         condition.

               e. Taurus knew or should have known from the widespread news reports and its own

         litigation that its firearms were unreasonably susceptible to failure, yet Taurus negligently

         failed to address the design flaws in the product or provide suitable and reasonable

         warnings and instructions with the product.

               f. Taurus carelessly and negligently marketed firearms that were not properly tested,



                                                    7
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 8 of 14




         designed, or manufactured to be used safely in their intended and foreseeable manner.

               g. Taurus misleadingly portrayed and misrepresented its products as high quality and

         superior to the other offerings in the market when, in fact, its firearms were susceptible to

         safety failure and unintended discharge.

         44.      Taurus was otherwise negligent and acted unreasonably in designing,

  manufacturing, marketing, distributing, preparing, and/or selling firearms that presented a

  substantial and unreasonable risk of injury to foreseeable users, including Plaintiff.

         45.      As a direct and proximate result of Taurus’s negligent acts and omissions, the

  Taurus Pistol discharged while in the safety position, shooting Plaintiff in his left arm.

         46.      As a direct and proximate result of Taurus’s negligent acts and omissions, Harrison

  was injured and suffered significant damages.

         47.      As a direct and proximate result of the foregoing actions and conduct of Taurus,

  Plaintiff has suffered, and will continue to suffer, economic damages including medical expenses,

  as well as non-economic damages including pain and suffering, disfigurement, humiliation, mental

  anguish, and inconvenience.

                                   SECOND CAUSE OF ACTION
                                        Strict Liability

         48.      Plaintiff incorporates the preceding allegations by reference as if fully stated herein.

         49.      At all times material to this action, Taurus was in the business of designing, testing

  (or failing to adequately test), approving, manufacturing, promoting, marketing, assembling,

  distributing, and selling firearms, including the Taurus Pistol that injured Harrison.

         50.      At the time the Taurus Pistol left the control of Taurus, it was defective and

  unreasonably dangerous to a person who might reasonably be expected to use it. The Taurus Pistol


                                                     8
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 9 of 14




  was defective and unreasonably dangerous in one or more respects as set forth in the prior count

  and elsewhere in this Complaint and as further set forth herein.

          51.     The Taurus Pistol, as manufactured, marketed, and sold by Taurus, unexpectedly

  discharged while the safety mechanism was in the “on” position, causing severe and permanent

  injuries to Plaintiff.

          52.     The Taurus Pistol was unreasonably susceptible to safety failure and discharge

  without pulling the trigger while being used in its intended manner.

          53.     The Taurus Pistol was not appropriate or fit to be used as a firearm due to its

  propensity to discharge while the safety mechanism was armed and/or when the trigger was not

  pulled and injure a user while being used in its intended manner.

          54.     Taurus knew that its product was susceptible to safety failure and unintended

  discharge when used in its expected manner and that failure in a firearm like the Taurus Pistol

  could prove injurious or deadly, yet Taurus failed to incorporate design features into the Taurus

  Pistol that would minimize such risks.

          55.     Rather than incorporate design features into the Taurus Pistol that would protect or

  shield the user or minimize the chances of safety failure and unintended discharge, Taurus

  designed the Taurus Pistol such that when placing the safety mechanism in the “on” position the

  gun would discharge.

          56.     Taurus failed to subject its firearms generally and the Taurus Pistol specifically to

  reasonable testing or quality assurance analysis – despite knowing that it products were susceptible

  to failure in a manner that would pose grave risks of injury and death to its customers.




                                                    9
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 10 of 14




           57.      The Taurus Pistol lacked reasonable design features to protect or guard against

   unintended discharge even though it was foreseeable and known that the safety mechanism was

   inadequate and that failure in a product like a firearm could prove to be injurious or deadly.

           58.      The propensity of the Taurus Pistol to unintentionally discharge posed especially

   significant risks to consumers in that firearms are designed and intended to be used in manner in

   which a user would not expect a firearm to discharge without pulling the trigger.

           59.      The Taurus Pistol was defective and unreasonably dangerous in that it was

   completely unfit for and unsuitable for being safely used for the purposes and in the manner in

   which it was sold and marketed.

           60.      Defects in the Taurus Pistol were the cause of the unintentional discharge that

   injured Plaintiff.

           61.      The Taurus Pistol was expected by Taurus to reach, and did reach, the user or

   consumer without substantial change to the condition in which it was sold.

           62.      Plaintiff was a person who reasonably would be expected to purchase and use the

   Taurus Pistol.

           63.      Plaintiff used the Taurus Pistol in a manner that was both foreseeable to Taurus and

   in a manner intended by Taurus.

           64.      The Taurus Pistol was dangerous beyond the contemplation of the ordinary

   consumer, which Taurus knew or should have known would not otherwise be aware of the Taurus

   Pistol’s propensity for safety failure and unintended discharge.

           65.      As a direct and proximate result of the defective and unreasonably dangerous

   condition of the Taurus Pistol when it left the control of Taurus, the Taurus Pistol discharged while



                                                     10
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 11 of 14




   in the safety position, shooting Plaintiff in his left arm, causing serious and permanent injuries and

   damages.

           66.     As a direct and proximate result of the foregoing actions and conduct of Taurus,

   Plaintiff has suffered, and will continue to suffer, economic damages including medical expenses,

   as well as non-economic damages including pain and suffering, disfigurement, humiliation, mental

   anguish, and inconvenience.

                                     THIRD CAUSE OF ACTION
                                     Breach of Implied Warranty

           67.     Plaintiff incorporates the preceding allegations by reference as if fully stated herein.

           68.     At all times material to this action during which Taurus designed, manufactured,

   marketed, and distributed the Taurus Pistol with the defective safety, Taurus impliedly warranted

   to Plaintiff that the Taurus Pistol was of quality and fit for the use for which it was intended, that

   the Taurus Pistol would operate effectively, was safe for normal use, was suitable for the original

   use and purpose for which it was intended, and would not create and unreasonable risk of injury

   to consumers, including Plaintiff.

           69.     Plaintiff, in owning and using the Taurus Pistol, relied upon the skill and judgment

   of Taurus.

           70.     The Taurus Pistol was unfit for its intended use as warranted by Taurus in that it

   has the propensity to fail to perform and protect, including but not limited to, accidentally

   discharging when the safety is properly in the “on” position to prevent an accidental discharge.

           71.     The Taurus Pistol, as manufactured, marketed, and sold by Taurus, unexpectedly

   discharged while the safety mechanism was in the “on” position, causing severe and permanent

   injuries to Plaintiff.


                                                     11
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 12 of 14




          72.     Taurus designed, manufactured, marketed, and distributed the Taurus Pistol with

   the defective safety into the stream of commerce knowing and expecting the Taurus Pistol would

   be used by consumers like Plaintiff, and in doing so, Taurus impliedly represented to Plaintiff and

   the general public that the Taurus Pistol would operate effectively, was safe for normal use, was

   suitable for the original use and purpose for which it was intended, and would not create and

   unreasonable risk of injury to consumers, including Plaintiff.

          73.     Taurus was on notice of the breach of implied warranty at the time of the sale of

   the Taurus Pistol because it knew or should have known that the Taurus Pistol could accidentally

   discharge when the safety is properly in the “on” position.

          74.     The defective condition of the Taurus Pistol constitutes a breach of implied

   warranty for which Taurus is liable for injuries and damages to Plaintiff.

          75.     As a direct and proximate result of the foregoing actions and conduct of Taurus,

   Plaintiff has suffered, and will continue to suffer, economic damages including medical expenses,

   as well as non-economic damages including pain and suffering, disfigurement, humiliation, mental

   anguish, and inconvenience.

                                  FOURTH CAUSE OF ACTION
                        Violation of the Colorado Consumer Protection Act
                                       C.R.S. § 6-1-101, et seq.

          76.     Plaintiff incorporates the preceding allegations by reference as if fully stated herein.

          77.     Taurus is subject of the Colorado Consumer Protection Act, C.R.S. § 6-101-1, et

   seq. (“CCPA”).




                                                    12
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 13 of 14




          78.     At all times material to this action, Taurus designed, manufactured, marketed, and

   distributed the Taurus Pistol despite knowing that the firearm was not fit for use because of the

   defective safety mechanism, which is a deceptive trade practice.

          79.     Taurus engaged in deceptive trade practices by a selling defective firearm to

   Plaintiff in the ordinary scope of its business.

          80.     Taurus designed, manufactured, marketed, and distributed the Taurus Pistol with

   the defective safety into the stream of commerce knowing and expecting the Taurus Pistol would

   be used by consumers like Plaintiff.

          81.     Plaintiff, in owning and using the Taurus Pistol, was a consumer of Taurus’s goods.

          82.     Plaintiff’s reliance on the deceptive trade practices carried out by Taurus resulted

   in Plaintiff purchasing the Taurus Pistol because he believed it to be of quality.

          83.     The defective condition of the Taurus Pistol resulted in Plaintiff suffering injuries

   after the Taurus Pistol discharged unintentionally.

          84.     As a direct and proximate result of the foregoing actions and conduct of Taurus,

   Plaintiff has suffered damages.

          85.     By virtue of the foregoing, Plaintiff is entitled to an award of damages and other

   appropriate relief, including attorneys’ fees and costs, as allowed by the CCPA.

                                             JURY DEMAND

          Plaintiff requests a trial to a jury on all issues so triable.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff David Harrison prays for judgment against Defendants in an

   amount to be determined at trial, pre-judgment and post-judgment interest, costs and expert witness



                                                      13
Case 1:20-cv-03269-CMA-KLM Document 1 Filed 11/02/20 USDC Colorado Page 14 of 14




   fees, attorneys’ fees, and for such other and further relief as provided by statute and that the Court

   may deem proper.

   Dated: November 2, 2020.

                                                  Respectfully submitted,

                                                  /s/Andrew C. Quisenberry
                                                  Andrew C. Quisenberry, Esq.
                                                  BACHUS & SCHANKER, LLC
                                                  101 West Colfax Avenue, Suite 650
                                                  Denver, CO 80202
                                                  Telephone: 303.893.9800
                                                  Facsimile: 303.893.9900
                                                  Andrew.Quisenberry@coloradolaw.net

                                                  Attorney for Plaintiff




                                                    14
